                                Case 2:20-cv-00742-APG-EJY Document 36 Filed 08/04/20 Page 1 of 3



                                Matthew I. Knepper, Esq., NV Bar No. 12796
                        1       Miles N. Clark, Esq., NV No. 13848
                        2       Shaina R. Plaksin, Esq., NV Bar No. 13935
                                KNEPPER & CLARK LLC
                        3       5510 So. Fort Apache Rd, Suite 30
                                Las Vegas, NV 89148
                        4       Phone: (702) 856-7430
                                Fax: (702) 447-8048
                        5       Email: matthew.knepper@knepperclark.com
                        6       Email: miles.clark@knepperclark.com
                                Email: shaina.plaksin@knepperclark.com
                        7
                                David H. Krieger, Esq., NV Bar No. 9086
                        8       Shawn W. Miller, Esa., NV Bar No. 7825
                                KRIEGER LAW GROUP, LLC
                        9
                                2850 W. Horizon Ridge Parkway, Suite 200
                      10        Henderson, NV 89052
                                Phone: (702) 848-3855, Ext. 101
                      11        Email: dkrieger@kriegerlawgroup.com
                                Email: smiller@kriegerlawgroup.com
                      12
                                Counsel for Plaintiff
                      13
                                                                 UNITED STATES DISTRICT COURT
                      14
                                                                     DISTRICT OF NEVADA
                      15

                      16        MARCIA LEE,                                      Case No. 2:20-cv-00742-APG-EJY

                      17                            Plaintiff,                   STIPULATION AND ORDER TO EXTEND
                                                                                 TIME FOR PLAINTIFF TO RESPOND TO
                      18                v.                                       MOTION TO DISMISS

                      19        EQUIFAX INFORMATION SERVICES,                    [THIRD REQUEST]
                                LLC; PHH MORTGAGE CORPORATION;
                      20        and TRANS UNION LLC,                             Complaint filed: April 24, 2020

                      21                            Defendants.

                      22
                                        Plaintiff Marcia Lee (“Plaintiff”), by and through her counsel of record, and Defendant
                      23
                                Trans Union LLC (“Trans Union”) have agreed and stipulated to the following:
                      24

                      25                1.      On April 24, 2020, Plaintiff filed a Complaint [ECF Dkt. 1].

                      26                2.      On June 23, 2020, Trans Union filed a Motion to Dismiss the Complaint [ECF
                      27        Dkt. 23].
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-00742-APG-EJY Document 36 Filed 08/04/20 Page 2 of 3



                                        3.     Plaintiff and Trans Union stipulated to extend Plaintiff’s Response due date to July
                         1

                         2      21, 2020, which was granted by the Court on July 7, 2020 [ECF Dkt. 25].

                         3              4.     The Parties filed a stipulation to extend Plaintiff’s Response deadline to August 4,

                         4      2020 [ECF Dkt. 31].
                         5
                                        5.     Plaintiff and Trans Union have agreed to extend Plaintiff’s response another
                         6
                                fourteen days in order for the parties to continue engaging in settlement discussions, and resolution
                         7
                                without burdening the Court with potentially unnecessary briefing aids in judicial economy, and
                         8
                                to extend Trans Union’s deadline to file a reply in support of its motion for fourteen days for the
                         9

                      10        same reasons. As a result, both Plaintiff and Trans Union hereby request this Court to further

                      11        extend the date for Plaintiff to respond to Trans Union’s Motion to Dismiss Complaint until
                      12        August 18, 2020, and to extend the date for Trans Union to file their Reply until September 1,
                      13
                                2020.
                      14
                                //
                      15
                                //
                      16

                      17        //

                      18        //

                      19        //
                      20        //
                      21
                                //
                      22
                                //
                      23
                                //
                      24

                      25        //

                      26        //

                      27
                      28
                                                                               2 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-00742-APG-EJY Document 36 Filed 08/04/20 Page 3 of 3



                                      This stipulation is made in good faith, is not interposed for delay, and is not filed for an
                         1

                         2      improper purpose

                         3            IT IS SO STIPULATED.
                                      Dated August 3, 2020
                         4
                                 KNEPPER & CLARK LLC                                  QUILLING SELANDER LOWNDS WINSLETT
                         5                                                            & MOSER, P.C.
                                 /s/ Shaina R. Plaksin
                         6
                                 Matthew I. Knepper, Esq., SBN 12796                  /s/ Jennifer R. Bergh
                         7       Miles N. Clark, Esq., SBN 13848                      Jennifer R. Bergh, Esq., SBN 14480
                                 Shaina R. Plaksin, Esq., SBN 13935                   Email: jbergh@qslwm.com
                         8       Email: matthew.knepper@knepperclark.com
                                 Email: miles.clark@knepperclark.com                  ALVERSON TAYLOR & SANDERS
                         9       Email: shaina.plaksin@knepperclark.com               Trevor Waite, Esq., SBN 13779
                                                                                      Email: twaite@alversontaylor.com
                      10
                                 KRIEGER LAW GROUP, LLC
                      11         David H. Krieger, Esq., SBN 9086                     Counsel for Defendant
                                 Shawn W. Miller, Esq., SBN 7825                      Trans Union LLC
                      12         Email: dkrieger@kriegerlawgroup.com
                                 Email: smiller@kriegerlawgroup.com
                      13
                                 Counsel for Plaintiff
                      14
                                 KRAVITZ, SCHNITZER & JOHNSON                         CLARK HILL PLLC
                      15
                                 /s/ Gary E. Schnitzer                                /s/ Jeremy J. Thompson
                      16         Gary E. Schnitzer, Esq., SBN 395                     Jeremy J. Thompson, Esq., SBN 12503
                                 Email: GSchnitzer@ksjattorneys.com                   Email: jthompson@clarkhill.com
                      17

                      18         TROUTMAN PEPPER HAMILTON                             Counsel for Defendant
                                 SANDERS LLP                                          Equifax Information Services LLC
                      19         Kevin Kieffer, Esq., SBN 7045
                                 Email: Kevin.Kieffer@troutman.com
                      20
                                 Counsel for Defendant
                      21         PHH Mortgage Corporation
                      22                                 ORDER GRANTING
                                STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO
                      23              DISMISS AND FOR DEFENDANT TO FILE REPLY IN SUPPORT OF
                                                        MOTION TO DISMISS
                      24
                                IT IS SO ORDERED.
                      25                                            ________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
                      26
                                                                                                      8/3/2020
                                                                                             DATED: _______________
                      27
                      28
                                                                             3 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
